DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to the preliminary amendment filed on 28 April, 2022. As directed by the amendment: claims 1, 5, and 6 have been amended, claim 4 has been cancelled, claim 7 has been added. Thus, claims 1-3 and 5-7 are presently pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as obvious over Kuroda et al. (US 20110251575 A1).
Regarding claim 1, Kuroda discloses an absorbent article ("absorbent article"; Abstract) comprising 
a main body ("absorbent article 1"; [0021]; fig. 1) including a liquid-permeable topsheet ("liquid-permeable sheet 2"; [0021]; fig. 2), 
a liquid-impermeable backsheet ("liquid-impermeable sheet 3"; [0021]; fig. 2), and 3
an absorbent body ("absorption body 4"; [0021]) disposed between the topsheet and the backsheet ("sandwiched between the liquid-permeable sheet and the liquid-impermeable sheet"; [0021]), 
wherein the main body 1 has an elongated shape with a predetermined length in a front-rear direction (fig. 1) and a predetermined width in a width direction orthogonal to the front-rear direction (fig. 1), and includes a compressed groove ("compressed groove" 7a-f; [0022]; Fig. 1) recessed from a topsheet side toward a backsheet side (fig. 2), 
wherein the compressed groove 7a-f includes a pair of front-rear direction compressed grooves extending in the front-rear direction (7a & 7b; fig. 1), 
wherein the front-rear direction compressed grooves (7a & 7b; fig. 1) each include high-compressed portions ("high-compressed part 8"; [0023]; fig. 2) and a low-compressed portion ("low-compressed part 9"; [0023]; fig. 2) that is less deeply recessed than the high-compressed portions ("high-compressed part is compressed in a ratio of 90% or more based on the thickness of absorption body in the vicinity of the high-compressed part, and the low-compressed part is compressed in a ratio of 20% to less than 90%"; [0023]; fig. 2), and 
each include a first rear compressed groove (“right and left compressed grooves 7a' and 7b'”; [0048]; Annotated fig. 6) formed in a region corresponding to an intergluteal cleft of a wearer when attached ("right and left compressed grooves are located to extend across the position corresponding to the excretion part"; [0042]; fig. 6), and 
a middle compressed groove (7a" & 7b"; [0048]; Annotated fig. 6) formed forward of the first rear compressed groove (Annotated fig. 6), and
a second rear compressed groove 7d (“rear-side compressed groove 7d”; [0022]; Annotated FIG. 6) formed backward of the first rear compressed groove (see Annotated fig. 6).
Kuroda does not explicitly disclose wherein a total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove is smaller than a total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove (examples of the compressed groove configuration are shown in fig. 4), and wherein a total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove is greater than the total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove.
However, Kuroda discloses that the total area per unit length of the high-compressed portions (the dark areas shown in fig. 4) in example configuration A of Fig. 4 is noticeably less than example configuration C. The total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove with example configuration A of Fig. 4 is smaller than the total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove with example configuration C. Similarly, the total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove when configured with example configuration C is greater than the total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove when configured with example configuration A.

    PNG
    media_image1.png
    327
    457
    media_image1.png
    Greyscale

Moreover, Kuroda discloses that the shape of the nearly transverse high-compressed part is not particularly limited and may differ in the shape from each other ([0026]). Kuroda also discloses that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove is smaller than a total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove, in order to make the absorbent article suitably flexible or rigid in desired areas and leak-proof ([0036]-[0040]).

    PNG
    media_image2.png
    522
    460
    media_image2.png
    Greyscale

Annotated Fig. 6
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 2, Kuroda fails to explicitly disclose that a groove width of the first rear compressed groove is smaller than a groove width of the middle compressed groove. However, Kuroda discloses that the width of the compressed grooves may be varied ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a groove width of the first rear compressed groove is smaller than a groove width of the middle compressed groove, for the purpose of allowing the rigidity of the compressed groove between a nearly transverse high-compressed part region and a nearly transverse high-compressed part region to be decreased and the wearability to be more enhanced ([0047]).
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 3, Kuroda fails to explicitly disclose that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove. 
However, Kuroda discloses that the pitch of the high-compressed portions can be varied ([0034]; fig. 4), that example configuration A in fig. 4 has a pitch of high-compressed portions greater than that of example configuration C (fig. 4), and that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove, for the purpose of controlling leakage and “fitting to the curve of the body” ([0034]).
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 5, Kuroda fails to disclose that a groove width of the second rear compressed groove is greater than a groove width of the first rear compressed groove. However, Kuroda discloses that the width of the compressed grooves may be varied ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a groove width of the first rear compressed groove is smaller than a groove width of the middle compressed groove, for the purpose of allowing the rigidity of the compressed groove between a nearly transverse high-compressed part region and a nearly transverse high-compressed part region to be decreased and the wearability to be more enhanced” ([0047]).
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 6, Kuroda fails to explicitly disclose that a pitch of the high-compressed portions in the second rear compressed groove is smaller than a pitch of the high-compressed portions in the first rear compressed groove.
However, Kuroda discloses that the pitch of the high-compressed portions can be varied ([0034]; fig. 4), that example configuration A in fig. 4 has a pitch of high-compressed portions greater than that of example configuration C (fig. 4), and that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove, for the purpose of controlling leakage and “fitting to the curve of the body” ([0034]).
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 7, Kuroda discloses that the high-compressed portions do not fully traverse the compressed groove in the width direction (“high-compressed part is composed of nearly transverse high-compressed parts formed so as to almost fully traverse the compressed groove in the widthwise direction”; [0007]).

Response to Arguments
Applicant's arguments filed 28 April, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of Applicant Remarks that Kuroda fails to disclose the specific configuration of the compressed grooves “wherein a total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove is smaller than a total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove, and wherein a total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove is greater than the total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove” as recited in amended claims 1-3 and 5-7. 
The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the total area per unit length of the high-compressed portions is interpreted as reasonably broad enough to still be met by the structural recitations within a configuration of high-compressed portions for changing the rigidity in the width direction to obtain a less sharp bend of the first rear region in the width direction, and that such would need to be further limited with structural terms to distinguish therefrom. Kuroda discloses, as the motivation to modify the configuration of compressed grooves, that “the absorption rate of a body fluid can be maintained and, at the same time, the diffusion range of the body fluid can be controlled,” along with the flexibility and/or rigidity of the absorbent article, by varying the configuration and/or relative size or shape of the low-compressed and high-compressed parts, thus improving fitment of the absorbent article to the body and minimizing leakage ([0034]).
Therefore, all claimed limitations are met by the prior art of Kuroda, as interpreted above in light of the Amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785